United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF THE ARMY, MEDICAL
COMMAND, Fort Knox, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1115
Issued: October 28, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 10, 2018 appellant filed a timely appeal from an April 6, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). 1 As more than 180 days has elapsed
from OWCP’s last merit decision, dated February 29, 2012, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case. 3

1
On her application for review (Form AB-1), appellant timely requested an oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated February 21, 2019, the Board exercised its discretion and denied her request finding that
the appeal could be adequately addressed in a decision based on a review of the case record. Order Denying Request
for Oral Argument, Docket No. 18-1115 (issued February 21, 2019).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the April 6, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by t he Board
for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On April 7, 1994 appellant, then a 44-year-old registered nurse, filed a traumatic injury
claim (Form CA-1) alleging that on April 7, 1994 she fell backwards and sustained injuries while
in the performance of duty. She explained that the injury occurred when the computer table she
was leaning against fell backwards which in turn caused her to fall. OWCP accepted the claim for
lumbar strain and right vestibular dysfunction. Prior to the employment injury, the record reflects
that appellant had a history of back and balance problems. 4 Appellant stopped work on April 7,
1994 and returned to light-duty work on June 3, 1994. She retired on disability effective
May 23, 1996. On March 20, 1997, in a signed election form, appellant elected to receive FECA
benefits effective May 28, 1996 in lieu of Office of Personnel Management (OPM) benefits.
OWCP accordingly placed appellant on the periodic compensation rolls.
OWCP scheduled appellant for second opinion examinations with orthopedic surgeons and
otolaryngologists.5 It advised her that an appointment had been scheduled for her in order to assess
the status of her accepted conditions, the extent of disability, and appropriate medical treatment.
OWCP explained that appellant’s entitlement to compensation could be suspended, pursuant to 5
U.S.C. § 8123(d), if she refused to submit to or obstructed an examination. It scheduled an
otolaryngologist second opinion appointment on June 20, 2011 and rescheduled the appointment
on July 5 and August 10, 2011 either to accommodate appellant’s requests to change the
appointment or due to her failure to keep the appointment.
By letter dated November 29, 2011, OWCP referred appellant to Dr. Robert D. Woods, II,
a Board-certified otolaryngologist, for an appointment on January 9, 2012 at 2:00 p.m., to
determine the nature and extent of any residuals of her accepted employment-related conditions
and whether she was capable of returning to full-duty employment. It also arranged transportation
for her January 9, 2012 appointment. Appellant insisted that she needed to see a neurosurgeon
due to her back conditions.
On January 10, 2012 QTC Medical Services, OWCP’s scheduling contractor, advised
OWCP that appellant had not appeared for her scheduled January 9, 2012 examination with
Dr. Woods.

4

In 1972 appellant underwent a spinal fusion at the L4-S1 level, a result of nonemployment-related
spondylolisthesis. In 1975, she had a fusion at the L5-S1 level. Appellant’s balance problems date back to 1982.
5
Although appellant attended a May 17, 2011 rescheduled appointment, the record is devoid of a medical report
for that appointment.

2

In a January 12, 2012 call, appellant again advised OWCP that she needed to see a
neurosurgeon, not an otolaryngologist. She indicated that seeing any other kind of physician was
a waste of time.
On January 12, 2012 OWCP provided notice to appellant that it proposed to suspend her
wage-loss compensation and medical benefits, pursuant to 5 U.S.C. § 8123(d), based upon her
failure to attend the scheduled January 9, 2012 second opinion examination. It advised her that
she had 14 days to provide a written explanation of her reasons, with substantive corroborating
evidence, for failing to attend the scheduled examination. OWCP explained that an employee’s
right to compensation under FECA shall be suspended during the period of a refusal or obstruction
of an examination by a physician.
In a January 23, 2012 statement, appellant advised OWCP that she did not mind going to
“legitimate physicians to which OWCP sent her.” Appellant submitted copies of letters she sent
to numerous physicians, a copy of an April 5, 2011 letter previously of record, and medical
evidence pertaining to her back conditions.
An unsigned June 28, 2011 note was submitted from Avicenna Pain Relief, PLLC
indicating that appellant’s clinical status predisposed her to increased pain and distress and that
traveling long distances would expose her to acute exacerbation of chronic pain. On the note,
appellant handwrote that she wanted to comply with all orders from OWCP. She also indicated
that she would like to be sent to a closer location for evaluation.
On January 31, 2012 OWCP acknowledged appellant’s written statement agreeing to
attend a second opinion examination. In a February 23, 2012 letter, it advised appellant that an
appointment had been scheduled with a specialist in the field of otolaryngology or neurology in
order to assess the nature of her employment-related conditions. OWCP also explained that her
entitlement to compensation could be suspended, pursuant to 5 U.S.C. § 8123(d), if she refused to
submit to or obstructed the examination. In a February 27, 2012 telephone call to appellant, it
clarified that she would need to see “an orthopedic and a neurologist and/or an otolaryngologist.”
By decision dated February 29, 2012, OWCP finalized its proposed suspension of wageloss compensation and medical benefits, effective February 27, 2012. It noted that it had directed
appellant on November 29, 2011 to report for the examination scheduled on January 9, 2012 with
Dr. Woods, but that she had not attended the examination or shown good cause for her failure to
attend the examination. OWCP indicated that appellant had failed to establish good cause for her
failure to attend the scheduled examination and therefore, pursuant to 5 U.S.C. § 8123(d), her
compensation and medical benefits were suspended, effective February 27, 2012. It advised
appellant that her benefits would be reinstated only after verification that she attended and fully
cooperated with the directed examination.
Following the February 29, 2012 decision, in a March 9, 2012 letter, OWCP schedule d
appellant’s second opinion appointment with Dr. Nino R. Lentini, a Board-certified orthopedic
surgeon, for March 16, 2012. It advised appellant that once it received confirmation that she had
attended and cooperated in the second opinion examination, then it would reinstate her
compensation. OWCP also made transportation arrangements for appellant’s March 16, 2012

3

second opinion appointment.
appointment.

Appellant did not attend the rescheduled second opinion

On June 30, 2017 appellant requested an oral hearing by a representative of OWCP’s
Branch of Hearings and Review. By decision dated August 8, 2017, a hearing representative
denied appellant’s request for an oral hearing. She found that the request was untimely filed as it
was not postmarked within 30 days of the issuance of the February 29, 2012 decision. The hearing
representative also exercised her discretion and further found that the issue in the case could
equally well be addressed through the reconsideration process. 6
On February 15, 2018 appellant requested reconsideration. In her letter, she indicated that
she had contacted OWCP when her compensation benefits abruptly stopped and contended that
she had not been given a chance to appeal the decision. Appellant indicated that she wished to
initiate the appeal as she had done in 2012. She alleged that she had previously sent an appeal
request within the 30-day period, but was denied the right to do so. Appellant indicated that for
the last six years she has lived with what she believed was “some form of retaliation for an injury
she did not cause.” She also indicated her desire to fully comply with OWCP’s request to attend
the second opinion evaluation.
In support of her request, appellant submitted a certified mail receipt dated April 2, 2012
along with a letter dated April 16, 2012 indicating that the certified receipt along with her
January 23, 2012 letter, previously sent to OWCP with a copy attached, served as written proof
that she had repeatedly gone to OWCP’s physicians, but that she was close to total paraplegia due
to her back conditions. In letters dated June 30, 2017 and March 6, 2018, appellant expressed her
frustration with OWCP, its physicians, and the lack of follow-up on her back conditions.
Diagnostic tests and medical reports, some previously of record, regarding appellant’s back and
balance conditions were also submitted.
By decision dated April 6, 2018, OWCP denied her request for reconsideration as it was
untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.7 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority. 8 One such limitation is that for merit decisions issued on or
after August 29, 2011, the request for reconsideration must be “received” by OWCP within one

6

On August 30, 2017 the August 8, 2017 decision was returned to OWCP with a notation which indicated that it
was not deliverable as addressed and was unable to forward. The record reflects that appellant did not advise OWCP
of her new address in writing until February 15, 2018.
7

This section provides in pertinent part: [t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.607.

4

year of the date of the decision for which review is sought. 9 Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the
integrated Federal Employees’ Compensation System (iFECS).10
OWCP will consider an untimely request for reconsideration only if the request
demonstrates “clear evidence of error” on the part of OWCP in its “most recent merit decision. ” 11
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the issue that
was decided by OWCP. 12 The evidence must be positive, precise, and explicit and it must be
apparent on its face that OWCP committed an error. It is not enough to merely show that the
evidence could be construed to produce a contrary conclusion. 13 This entails a limited review by
OWCP of how the evidence submitted with the reconsideration request bears on the evidence
previously of record and whether the new evidence demonstrates clear error on the part of OWCP.
To demonstrate clear evidence of error, the evidence submitted must be of sufficient probative
value to shift the weight of the evidence in favor of the claimant and raise a substantial question
as to the correctness of OWCP’s decision.14
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made
an error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error. 15
The Board makes an independent determination of whether a claimant has demonstrated clear
evidence of error on the part of OWCP. 16
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding it was untimely filed and failed to demonstrate clear evidence of error.

9

Id. at § 10.607(a). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.4 (February 2016).
10

Id. at Chapter 2.1602.4b.

11

20 C.F.R. § 10.607(b).

12

Id.

13

See R.C., Docket No. 17-0198 (issued January 28, 2019); Leona N. Travis, 43 ECAB 227 (1991).

14

See E.R., Docket No. 18-0667 (issued August 1, 2019); Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).
15

See E.R., id.; J.S., Docket No. 16-1240 (issued December 1, 2016).

16

D.S., Docket No. 17-0407 (issued May 24, 2017).

5

OWCP’s regulations and procedures establish a one-year time limit for requesting
reconsideration, which begins on the date of the last merit decision issued in the case. 17 The most
recent merit decision was OWCP’s February 29, 2012 decision which suspended appellant’s
compensation benefits effective February 27, 2012. As her request for reconsideration was not
received by OWCP until February 15, 2018, more than one year after the February 29, 2012 merit
decision, the Board finds that it was untimely filed. Because appellant’s request was untimely, she
must demonstrate clear evidence of error on the part of OWCP in having suspended her
compensation benefits effective February 27, 2012.
The Board further finds that appellant’s reconsideration request failed to demonstrate clear
evidence of error on the part of OWCP in its last merit decision of February 29, 2012. In that
decision, OWCP suspended appellant’s compensation benefits effective February 27, 2012 as she
had not attended an OWCP directed second opinion evaluation with Dr. Woods, a Board-certified
otolaryngologist.
Appellant claimed that she had previously sent an appeal request within the 30-day period,
but was denied the right to do so. The record is devoid of any evidence that appellant had filed a
request for reconsideration within one calendar year from OWCP’s February 29, 2012 decision.
The record also does not support appellant’s contentions that she had repeatedly gone to OWCP’s
physicians.
In support of her untimely request for reconsideration, appellant contended that she was
close to total paraplegia. She presented new factual and medical evidence. However such
evidence is not relevant to the issue at hand as it does not support that OWCP’s February 29, 2012
decision was incorrect at the time it was issued. Appellant submitted several diagnostic tests and
medical reports regarding her back and balance conditions. However, a review of such reports fail
to indicate whether her employment-related conditions prevented her from attending OWCP’s
directed appointment to Dr. Woods in January 2012. Thus, the Board finds that the evidence
submitted in support of the untimely request for reconsideration is insufficient to shift the weight
of the evidence in favor of appellant’s claim or to raise a substantial question that OWCP erred in
its February 29, 2012 decision.18 Accordingly, the Board finds that OWCP properly denied
appellant’s reconsideration request, as it was untimely filed and failed to demonstrate clear
evidence of error.19
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

17

20 C.F.R. § 10.607(a); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.4(b) (February 2016).
18

See D.Y., Docket No. 19-0565 (issued August 13, 2019).

19

The record reflects that on March 12, 2018 appellant attended an orthopedic second opinion evaluation. By letter
dated April 3, 2018, OWCP requested that appellant complete and return Form CA-1032, which was necessary prior
to the reinstatement of her compensation benefits.

6

ORDER
IT IS HEREBY ORDERED THAT the April 6, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 28, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

